Case 5:19-cv-00089-G Document 1-11 Filed 01/31/19 Page 1 of 4

FILE/:)

lN THE DrsTRIcT coURT oF LINcoLN coUNTY JA/v 1 6
s'rA'rE oF 0KLAH0MA ¢,,,,,,W 2019
"“'°°°~r‘i?"é;f§§e-

THE CITY OF PRAGUE, OKLAHOMA ‘
and PRAGUE PUBLIC WORKS AUTHORITY,

Plaintiffs, )
vs. 1 Case No, CJ-201 9-1 3

cAH AcQUIsIrIoN coMPANY 7, LLC;
HMc/cAH coNsoLIDATED, INC.;

RURAL coMMUNITY HosPITALs or
AMEchA, LLc; EMPowER H.M.s.; JoRGE A.
PEREZ; WCS CORPORATION, INC., successor- -
hy-merger to cPP onND cARE #24; LINcoLN l
coUNTY TREASURER AND BoARD or l
coUNTY coMMISsIoNERs; and

JoHN DoEs 1-10,

/

Defendants.

PLAINTIFFS’ EMERGENCY APPLICATION FOR
TEMPORARY RESTRAINING ORDER. AND SUPPORTING BR.IEF

Plaintitfs, the City of Prague, Oklahoma (“Prague”), and Prague Public Works Authority
(“PPWA”), hereby pray that this Court enter a 'l`emporary Restraining Order barring and
forbidding Defendants, CAH Acquisition Company 7, LLC (“CAH 7”), HMC/CAH Consolidated,
Inc. (“HMC”), Rural Community Hospital of America, LLC (“RCHA”), Empower H.M.S.
(“Empower”) and Jorge Perez from abandoniog, shutting down, or closing Prague Community
Hospital (the “Hospital”), or otherwise tenninating or curtailing the existing services they are
providing to Plaintiffs and the Hospita|; taking any action that would harm the Hospital; or making
it impossible to operate the Hospitai, until timber order of this Court. Plaintit‘fs incorporated by
reference the allegations in the Veritied Petition filed of even date herewith, and further show the
Court as follows:

w
1. The Hospital is a medical facility that provides the City of Prague and surrounding

areas with essential health care services, including diagnostic and therapeutic services; 24-hour

`EXHlB|T

,11._

labbi€$‘

Case 5:19-cv-00089-G Document 1-11 Filed 01/31/19 Page 2 of 4

emergency care; convenient and specialized outpatient resources; laboratory, physical
rehabilitation, acute care, swing bed, cardiology, and other services.
2. On December 31, 2013, Prague and PPWA executed a lease agreement with CAH
7 that terminated on December 31, 2018 (the “Lcase Agreement”). The second recital of the Lease
Agreernent states Plaintiffs1 intent in executing the Lease:
W'HEREAS, the City and the Authority have determined that it is in the

public interest to continue to lease the Hospital Property (as hereinafter
defmed) to Hospital. . . .

3. To that end, both Paragraph 2.1 and Paragraph 4.1 of the Lease Agreement
require CAH 7, HMC, and RCHA to maintain the Hospital as an ongoing, fully functional
“critical access hospital in accordance with a license issued by the 0klahoma Department of
Health.” CAH 7 in turn may have contracted with Defendant Empower to manage the Hospital.

4. CAH 7, HMC, R.CHA and Empower have failed to timely and fully pay the
Hospital’s employees their wages and salaries as they become due, threatening the stability of
the Hospital and its ability to be maintained as a going concem.

5. CAH 7, HMC, RCHA and Empower have failed to timely and fully pay the
Hospital’s vendors’ claims as they become due, threatening the stability of the Hospital and its
ability to be maintained as a going concem.

6. The failure of CAH 7, HMC, RCHA and Empower to pay the Hospital’s
employees and the Hospital’s vendors also is a breach of the Lease Agreement.

7. Plaintiffs therefore are entitled to immediate possession of the Hospital.

8. However, a sudden eviction or other closure of the Hospital will severely disrupt,
and could entirely preclude, the ability of the Hospital to care for the community

9. Plaintiffs therefore request that the Court enjoin CAH 7, HMC, RCHA and

Empower, as well as their Affiliates (as defined in the Lease Agreement) ofiicers, agents,

Case 5:19-cv-00089-G Document 1-11 Filed 01/31/19 Page 3 of 4

employees and assigns, Plaintiii`s therefore request that the Court enjoin CAH 7, HMC, RCHA
and Empower, as well as their Aftiliates (as defined in the Lease Agreement), ot`iicers, agents,
employees and assigns, (a) from terminating or curtailing the existing services lthey are providing
to Plaintiifs, to the Hospital and to the community, and (b) from taking, using or dissipating any
funds received or to be received related to the operation of the Hospital, including, but not
limited to, those paid or payable by the Medicare and Medicaid programs and other payors, and
instead require them to operate in the normal course of business until the Court can hear and
determine the Plaintiffs’ request for a receiver, filed concurrently herewith.

10. Plaintiifs will be immediately and irreparably banned unless the injunctive relief
requested herein is not grantcd.

ll. CAH 7, HMC, RCHA and Empower will not be seriously injured by such an
inj unction, as they currently provide the necessary services, and can be compensated monetarin
for continuing to provide those services, should they be entitled to such.

12. Immediate and irreparable injury, loss, or damage will result to Plaintiffs, to the
Hospital, and to the community if the requested injunctive relief is not entered before the adverse
parties or the attorneys for the adverse parties can be heard in opposition

WHEREFORE, Plaintiffs pray that this Court enter a temporary restraining order barring
Defendants CAH 7, HMC, RCHA and Empower, as well as their Affrliates, ofiicers, agents,
employees and assigns, (a) from terminating or curtailing the existing services they are providing
to Plaintiffs, to the l-Iospital and to the community, and (b) from taking, using or dissipating any
funds received or to be received related to the operation of the Hospital, including, but not limited
to, those paid or payable by the Medicare and Medicaid programs and other payors, and instead

require them to operate in the normal course of business until further order of this Court.

Case 5:19-cv-00089-G Document 1-11 Filed 01/31/19 Page 4 of 4

Respeetfully submittedj

_r'J. Cldy Chnstcden (OBA # l 1789_)
( T, P-, Howel| (OBA # 10347)
n.»(ck z. Picrman (oBA # 32853)
Christensen Law Group, P. L. L .C.
The Parkway Building
3401 N.W. 63rd Street, Suite 600
Oklahoma City, Oklahoma 731 16
(405) 232-2020 Telephone
(405) 228-l 113 Facsimile
clay@christensenlawgroup.com
lynn@christensenlawgroup.com
brock@christensenlawgroup.com

- and_

Joseph M. Vorndran (OBA # 21391)
Stuart & Clover, P.L.L.C.

130 N. Broadway, Ste. 100
Shawnee, Oklahoma 74801

(405) 275-0700 Telephone

(405) 275-6805 Facsimile

j oe@stuartclover.com

A!tameysfor Plain¢z,'§fs

